OPINION
ODOM, Judge.
This appeal is from a conviction for the offense of robbery by firearms with the punishment being assessed at seven years.
On May 3, 1972, the appellant waived his right to a trial by jury and entered a plea of guilty to the offense before the court.
On appeal his sole contention is that “The trial court abused its discretion in denying the appellant’s application for probation.”
*130Such contention is overruled. It rests within the sound discretion of the trial court as to whether probation should be granted and such decision is not appeala-ble. E. g. Trautschold v. State, Tex.Cr. App., 466 S.W.2d 586.
No motion for rehearing will be filed by the Clerk except by leave of this Court upon a showing of good cause.
The judgment is affirmed.